Case 2:18-cv-01314-GRB-AKT Document 35-3 Filed 01/10/19 Page 1 of 3 PagelD #: 466

 

 

EXHIBIT C

 

 
Case 2:18-cv-01314-GRB-AKT Document 35-3 Filed 01/10/19 Page 2 of 3 PagelD #: 467

Diamond, Jill

From: Brandon Nasierowski <bnas@upseu.org>
Sent: Friday, October 28, 2016 4:28 PM

Tes Diamond, Jill

‘Cc: Boyle, Kevin

Subject: John Laface Doctors Note

Attachments: SKM_654e16102816130.pdf

Ms, Diamond

Please be advised that the union is submitting the attached doctors note on behalf of Mr. Laface. It is excusing
him from work through 11/17/2016 due to anxiety. Thank you.

Regards,

Brandon Nasierowski

Labor Relations Representative
UPSEU

Phone: 631-738-8773
Email: bnas@upseu.org

DO0569
Case 2:18-cv-01314-GRB-AKT Document 35-3 Filed 01/10/19 Page 3 of 3 PagelD #: 468

 

 

PATCHOGUE

FAMILY MEQICAL GARE
130 Medford Avenue Patchogue NY 11772 ~ Phone 631 475 5734 ~ Fax 631 758 2568

Date 102% I

Toa Whom It May Concern:

 

 

-Pleage'be advised that our patient, Sonn Latoc Q- =

Was seen here in the offite on _| C) | 2X Ila for

A

—_aniiiness an Injury a regular visit $ ;

 

The Patient may return to work school

Immediately with no gym/exercisa NImited lifting

——_limited standing —__full duty _ottier, 2 be A Mad. hb _frer
Lehi ‘él 4 ee g Vi ie

Pre nn AOS t.stoed-
Thank You, . On (Wis //Lo

Nel

Chrisline M, Doucet M.D. . ‘ |

 

For further Information, please contaot the office.

Andrew S, Wang D,O,
Lyndie A, Hughes PA-C

Laura E, Gil PA-C

 

DO0570
